— Application by assigned counsel to be relieved as counsel for appellant granted only to the extent of assigning alternate counsel to expeditiously prosecute this appeal by whatever means deemed appropriate. Such is the relief requested by defendant in his separate motion dated September 19, 1979. The pro se motion papers submitted by defendant allude to nonfrivolous appellate issues. This, together with present counsel’s failure to adequately comply with the "guidelines” provided in People v Saunders (52 AD2d 833) (People v Carroll, 72 AD2d 710), would appear to render counsel ineligible for compensation for his efforts in this matter (People v Perry, 73 AD2d 545). In view of the foregoing defendant’s motion is also granted to the extent indicated. Concur — Fein, J. P., Sandler, Sullivan, Bloom and Lupiano, JJ.